DETAILED ACTION

 Status of Application
The Examiner acknowledges receipt of the arguments filed on 12/17/2021. 
Claims 17, 18, 20-28, 30 and 31 are presented for examination on the merits. The following rejections are made.

Response to 1.132 Declaration
The declaration under 37 CFR 1.132 filed 9/9/2022 is insufficient to overcome the rejection of claims 17, 18, 20-28, 30 and 31 based upon 103 over Marshall (1984) in view of Hoyos et al. (US 2013/0309287) as set forth in the last Office action.
The declaration states that anticoagulant bait periods typically last about 6 days and that once the animal feels the effects of the rodenticide, they remain in their nest and do not return to the bait allowing free access for the next level hierarchy to eat. Therefore, each hierarchy ‘occupies’ the bait for about 6 days. As would be understood by a person of ordinary skill in the art, for the 3 levels of hierarchy it would typically take 18 days until the animals die. It would be unreasonable to expect a baiting time less than 15 days for mice or less than 10 days to rats. Moreover, similar commercially available baits (e.g. Agrid, Terad), these baits teach baiting times of at least 15 days for mice and at least 10 days for rats to fully control the infestation. These times are minimums and longer times may be needed.
The Examiner is not persuaded. Table 2 of Marshall is provided below: 
    PNG
    media_image1.png
    372
    646
    media_image1.png
    Greyscale
where it is observed that for populations of both mice (Rat. Musculus) and rats (R. norvegicus), complete control of both populations occurs within approximately 4 days, a timeframe within that recited by instant claim 1 for both rats and mice.  Admittedly Marshall’s treatment of rats is in a laboratory setting. However, it would be expected that within this settting, the populatiosn of rats and mice would exhibit heirarchal feeding as alluded to in the declaration. If baiting mice or rats in a setting outside the laboratory, it would be reasonable to expect the pests would be controlled within a timeframe similar to that described by Marshall. The fact that Applicant’s results are in line with that of the prior art is supportive of the results found herein are not unexpected but rather in line with what one would reasonably expect regarding baiting time in treating mice and rat infestations with cholcalciferol baits. If Applicant has data showing that the feeding behaviour of rats and mice in a laboratory setting is different from rats and mice outside the laboratory setting, then such should be submitted for review as this would potentially overcome the issues noted above.
Regarding the assertion that Marshall treats a ‘single rodent in a cage’ and the efficacy of Marhsall is therefore unreliable, the Examiner respectfully disagrees as each data point of Marshall indicates a population of rats and mice baited. The first row of Table 2 shows 5/5 Wistar rats were fed cholecalciferol bait and subsequently died on average 3.5 days after consumption. The Examiner understand this data to mean 5 rats were comingled in an environment and provided bait which subsequently killed all 5. Moreover, page 97, teaches that “Groups of Norway rats (Wistar strain) were fed free choice diets of 0.075 cholecalciferol bait…” which also suggests that the baiting process was for groups of the animals rather than individual treatment. 
As to the language regarding the commercial baits Agrid and Terad, the application directions for Agrid state “…Maintain an uninterrupted supply of fresh bait for 10 days or until there no longer are signs of recent feeding on bait by rats”. The language is ambiguous at best. However, assuming Applicant is correct in their assertion that the time frame is a minimum (i.e. at least 10 days), the Examiner would point out that a minimum of 10 days is sufficiently close to “less than 10 days” that the treatment time frame would essentially the same. Regardless, this argument is considered insufficient given that A) Marshall teaches cholecalciferol baits can be highly effective in rapidly controlling rat and mice infestations and B) the language of similar commercial baits regarding baiting time is ambiguous but is still sufficiently close that the claimed time frame would not be reasonably considered unexpected (assuming the time frame of the commercial baits is a minimum which the Examiner does not concede). 



Response to Applicants’ Arguments
Applicants arguments filed 9/9/2022 regarding the rejection of claims 17, 18, 20-28, 30 and 31 made by the Examiner under 35 USC 103 over Marshall (1984, Proceedings of the Eleventh vertebrate Pest Conference, 22) in view of Hoyos et al. (US 2013/0309287) and Kawada (US 6352693) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 4/8/2022.
In regards to the 103 rejection, Applicant asserts the following:
A)  The declaration overcomes the rejections of record. 
In response to A, the Examiner is not persuaded and directs Applicant to paragraphs 3-7 above.


Maintained Rejections, of Record
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 20-28, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (1984, Proceedings of the Eleventh vertebrate Pest Conference, 22) in view of Hoyos et al. (US 2013/0309287) and Kawada (US 6352693)
Marshall is directed to understanding cholecalciferol as a toxicant for rodent control. Table 2 demonstrates that post consumption of the bait, mice and rats expired within 5 days of consumption. The bait is placed only once (on the first day, per instant claim 18) and requires a bait time less than 15 days/10 days for mice and rats, respectively.  The cholecalciferol is present in an amount of 0.075% (750 ppm) (see page 95).
Marshall fails to teach the bait being a solid and comprising a mixture of flour, fats and optional seeds.
Hoyos is directed to rodenticidal baits that comprises 0.0001to 20% of at least one rodenticide such as vitamin D3 (i.e. cholcalciferol), b) 0.5 to 99.999% by weight at least one bait material and c) 0-94.999 by weight of one or more adjuvants (see [0034]-[0036]). Exemplified bait materials include vegetable foodstuffs such as flour and other cereals and animal fats (see [0038]). Example 1 provides a bait which comprises 25% wax, 37% flour and 37% cut wheat which is subsequently placed (e.g. enrobed) into a biodegradable thermoplastic foil (broadly, a film) which is provided with holes (perforations) so that rodents may enter to consume and exit after consuming the bait product. The bait described by Hoyos is to be solid and shaped into pellets or blocks (see [0021]) having a weight of between 1-30g (see [0023]) and a length, width and height of 1.5-15 cm, 1-15 cm and 0.2-15 cm, respectively (see [0026]). A method of using the bait is taught which includes placing a number of baits (3) at target areas in need of controlling undesired rodents (see [0151]-[0155]).
While Hoyos teaches the bait material as comprising flour and fat, Hoyos fails to teach vegetable flour as being present in an amount of at least 60% by weight and wherein the weight ratio of vegetable flour to fat is 4:1 to 8:1.
 Kawada is directed to poison bait compositions which are to comprise between 5-20% by weight a fat and between 30-80% by weight a powdered crop such as flour (see column 3, lines 15-56). See MPEP 2144.05. Thus, it would have been obvious to identify a bait comprising 60:10, for example, with a reasonable expectation in yielding a palatable bait composition suitable for attracting and exterminating pests such as rodents. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.

Potentially Relevant Prior Art: WO2013/110962; EP0475551
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611